COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00215-CR

PAUL L. HARRIS                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1436006R

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On April 25, 2016, as part of a plea bargain agreement, Appellant Paul L.

Harris pleaded guilty to indecency with a child by contact. See Tex. Pen. Code

Ann. § 21.11(a)(1) (West 2011). In accordance with the agreement, the trial

court sentenced him to eight years’ confinement, and it certified that he had no

right to appeal. See Tex. R. App. P. 25.2(a)(2).

      On May 25, 2016, Harris filed a pro se notice of appeal in the trial court.

See Tex. R. App. P. 25.2(c). On July 19, 2016, we notified Harris and his trial

      1
       See Tex. R. App. P. 47.4.
counsel that we had received a copy of Harris’s pro se notice of appeal, that the

trial court had certified that Harris had no right to appeal, and that we would

dismiss the appeal unless Harris or any party desiring to continue the appeal filed

a response showing grounds for continuing the appeal no later than July 29,

2016. See Tex. R. App. P. 25.2(d), 44.3.

      On July 27, 2016, Harris’s wife contacted us by telephone and stated that

Harris would be filing a request to extend the July 29, 2016 deadline we set in

our notice.   However, he has not done so.        Nor has he filed a response in

accordance with our July 19, 2016 notice.        The record does not show that

Harris’s sentences exceeded the State’s recommendations, that Harris desires to

appeal a matter that was raised by written motion filed and ruled on before trial,

or that the trial court granted Harris permission to appeal. See Tex. R. App. P.

25.2(a)(2). Thus, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2016



                                         2